The plaintiffs, who are attorneys at law and professional copartners, appeared as counsel for Catherine Royal, who propounded the will of her husband, Rezen Royal, for probate, wherein she was named executrix, *Page 329 
and they also acted as counsel for her generally in the management of the estate. After the rendition of these services the plaintiffs demanded payment, which the defendant refused, whereupon this suit was brought against her individually, without declaring against her as executrix. The counsel for the defendant asked the court to instruct the jury that as no express promise was made by the defendant to pay this demand, the plaintiffs could not recover.
His Honor refused the instruction, and defendant excepted.
Verdict for plaintiffs. Judgment and appeal.
There is not the slightest foundation for the defense attempted to be set up by the defendant. As the plaintiffs were employed by the executrix to advise and assist her in the probate of the will of the testator, and in the management of his estate, she became liable to them upon a quantum meruit in her individual and not in her official capacity. Their claim against her could not be a debt of the testator, for, say the Court in Hailey v. Wheeler, 49 N.C. 159, "It is not possible to conceive how a debt of the testator can be created by matter occurring wholly in the executor's time. If an executor make an express contract in reference to the property of the estate, as if he employ one to cry the sale of the property, as auctioneer,  (427) this is not a debt of the testator." So in the present case, the executrix having employed the plaintiffs as her attorneys and counsellors, though in relation to the business of the estate of her testator, the debt is hers, and she must pay it, and if the disbursement be a proper one, she will be allowed a credit for it in the settlement of her account with the estate. This is common learning, and it is unnecessary to enlarge upon it or cite any other authority in support of it.
PER CURIAM.                                                No error.
Cited: Beaty v. Gingles, 53 N.C. 304; Kessler v. Hall, 64 N.C. 61;Kerchner v. McRae, 80 N.C. 223; Tyson v. Walston, 83 N.C. 95; BankingCo. v. Morehead, 116 N.C. 412; Banking Co. v. Morehead, 122 N.C. 323;Lindsey v. Darden, 124 N.C. 309; LeRoy v. Jacobsky, 136 N.C. 450; Kellyv. Odum, 139 N.C. 282; Knights v. Selby, 153 N.C. 208; Craven v.Munger, 170 N.C. 427; Cropsey v. Markham, 171 N.C. 46; Whisnant v.Price, 175 N.C. 614. *Page 330